DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 15/597,814 filed on 4/08/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronkal (US 5,351,666).

          Regarding Claim 1, Bronkal teaches:
          A power control apparatus (Fig. 1 as a power control apparatus) configured to vary electrical power delivered to an electrically powered fuel pump (Fig. 1 fuel pump 110), the power control apparatus comprising: 
           a control unit (controlling mechanism 112), configured to: 

          detect an interruption of a connection between the power control apparatus and the power specification unit (Examiner has treated ‘interruption of connection’ as ‘when no quantity signal, QS, is received by controlling mechanism 112’; col. 2 ll.35-38: unit 132 calculates a corresponding QS signal to controlling mechanism 112 depending upon the position of the gas pedal 154 and the position of the switch 152) such that the power control apparatus operates autonomously in an emergency mode if the connection between the power control apparatus and the power specification unit has been interrupted (Fig. 2 ad col. 3- line 59-col. 4 line 20: Fig. 2 shows a flow chart for the  power control to proceed autonomously when in an emergency mode; safety condition  and col. 4 ll. 6-7: emergency critical to safety; the power control acts autonomously since it doesn’t inform the driver until the last step 270; before informing the driving it has an autonomous step 260; the starting quantity is released only after a speed threshold is exceeder after the starter is actuated see col . 3 ll.24-26: if step 230 is NO, therefore, interruption of communication and the control  apparatus autonomously acts on step 260); , and during the emergency mode the electrically powered fuel pump forwards a maximum volumetric flow (col. 1 ll. 17-23: defect in the speed sensor leads to unacceptable operating conditions, thus emergency mode. If the speed sensor fails, the speed signal does not attain the designated limiting value. The result is a continuous increase in the fuel quantity to be injected; thus higher or maximum volumetric flow of the pump injecting fuel since it’s increasing); and

            wherein, the control unit is configured to vary but not cut off the amount of electrical power delivered to the fuel pump (col.2 ll. 33-35: the controlling mechanism 112 establishes the fuel quantity supplied to the engine) responsive to a temperature (col.2 ll.35-37: the controlling mechanism 112 establishes the fuel quantity depending on the sensors and ll.60-64: the quantity control 132 outputs a starting quantity QS dependent upon one or more temperature values and the controlling mechanism 112 receives this signal) detected by the temperature acquisition unit, and thereby vary the amount of fuel provided by the fuel pump to an engine (engine 100) but not cut off the fuel provided to the engine (col. 2 ll. 61-62: the quantity control 132 outputs a starting quantity QS dependent upon one or more temperature values) when the connection between the power control apparatus and the power specification unit is interrupted (when no QS signal is received by controlling mechanism 112). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronkal (US 5,351,666) in view of Hermansson (US 2009/0025371).

Regarding Claim 2, Bronkal teaches the control mechanism 112 controlling injected fuel quantity 132 for the load (see col. 2 ll. 15-19).
Bronkal doesn’t explicitly teach the power control apparatus of claim 1, wherein the control unit is configured to reduce the electrical power delivered to the fuel pump when a predetermined temperature threshold value is detected.  
However, Hermansson teaches in [0050] that decreasing the fuel injected to move the maximum temperature downstream; thus when a maximum temperature occurs the fuel injected is decreased. Here Examiner has treated ‘electrical power delivered to the load’ as ‘fuel injected to the load’.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decrease of fuel injected to the load when a maximum temperature has occured of Hermansson into the control system of Bronkal in order to maintain activation temperature of the device by controlling the supply of fuel and therefore to avoid high emission upon engine restart (see Hermansson [0013]-[0015]).

Regarding Claim 3, Bronkal teaches the temperature being detected by a temperature sensor.
Bronkal doesn’t explicitly teach the power control apparatus of claim 2, wherein the temperature threshold value is variable.  
However, Hermansson teaches in [0010] maintaining the temperature within its activation range. Examiner has treated ‘the temperature activation range’ as ‘temperature threshold is variable’ since the range incorporates different values, thus ‘variable’.


Regarding Claim 4, Bronkal teaches the temperature being detected by a temperature sensor.
Bronkal doesn’t explicitly teach the power control apparatus of claim 1, wherein the amount of electrical power delivered is determined using a thermal time constant of the power control apparatus.  
However Hermansson teaches in [0059], mapping of air/fuel ratios to a catalytic converter temperature distribution. Here, Examiner has treated ‘a thermal time constant’ as a thermal time capacity (see [0021] of present published application) and thermal behavior read out from a performance map which contains ambient temperature (see [0034] of present published application).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mapping of air/fuel ration to different temperature distribution of Hermansson into the control system of Bronkal in order to test the system and to adjust the air/fuel ratio while monitoring the temperature (see Hermansson [0059]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronkal (US 5,351,666) in view of Celik (US 2014/0368144), hereinafter Celik’144.

Regarding Claim 5, Bronkal teaches the temperature being detected by a temperature sensor.
Bronkal doesn’t explicitly teach the power control apparatus of claim 1, wherein the control unit is configured to switch off the power control apparatus when a maximum temperature is reached detected.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of stopping the motor when a temperature exceeds a threshold of Celik’144 into the control unit of Bronkal in order to avoid the excessive temperature within the motor assembly that could possibly demagnetize the permanent magnet of the motor or damage the motor (See Celik’144 [0053]).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant’s invention relates to a power control apparatus 10 with control unit 12. A power specification unit 30 transmits control signals to power control apparatus 10. The control unit 12 detects an interruption of a connection between the power control apparatus 10 and the power specification unit 30. A temperature detecting unit 14 detects a temperature of power control apparatus 10. The control unit 12 changes the electrical power transferred to fuel pump 20 in dependence of detected temperature from the temperature sensor 14, during an interruption of connection between the power controller device and the power setting unit. 
Bronkal’s invention refers to engine 100 receiving fuel from one or more fuel lines from a fuel pump 110. The pump incorporates a controlling mechanism 112 and an interrupting device 114; controlling mechanism 112 receives signals from an ECU 130 through a quantity control 132 which activates the regulating mechanism 112 with signals and interrupting device 114 receives signals from the ECU 130 through a safety device 134. The ECU 130 has a starter control 136 which controls the starter 160 with signals and is in connection with temperature sensors 142 and with speed sensor 144.

Applicant argued that based on the amended portion, Bronkal doesn’t teach the limitation: “and during the emergency mode the electrically powered fuel pump forwards a maximum volumetric flow”. 
Examiner has provided in the rejection section that col. 1 ll. 17-23 states that a defect in the speed sensor leads to unacceptable operating conditions, thus emergency mode. If the speed sensor fails, the speed signal does not attain the designated limiting value. The result is a continuous increase in the fuel quantity to be injected; thus higher or maximum volumetric flow of the pump injecting fuel since the fuel quantity being injected is increasing. 

Therefore, the independent claim is not allowable over Bronkal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846  
8/7/21           
/KAWING CHAN/Primary Examiner, Art Unit 2846